Affirmed and Opinion Filed October 25, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00130-CR

                TERRANCE DARRELL WILLIAMS, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 1
                            Collin County, Texas
                    Trial Court Cause No. 001-86191-2020

                        MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Nowell, and Justice Smith
                         Opinion by Chief Justice Burns
      Terrance Darrell Williams appeals the trial court’s judgment convicting him

of indecent exposure. The jury found him guilty, and the trial court assessed his

punishment at 90 days of confinement. In one issue on appeal, Williams argues the

evidence is insufficient to support his conviction. We conclude the evidence is

sufficient and affirm the trial court’s judgment.

             I. FACTUAL AND PROCEDURAL BACKGROUND

      M.D. worked at an Econo Lodge. Her responsibilities included preparing a

cart with towels, shampoo, and soap, and placing those items in the guest rooms as

needed. She also helped to clean the rooms.
      Williams was staying at the Econo Lodge in room 211. While M.D. was

stocking her cart on the second floor, Williams opened the door and asked her for

shampoo and soap. M.D. gave him the items and observed that he was wearing only

a pair of shorts; he was not wearing a shirt. After a short time, Williams called to

M.D. again and requested a towel. When she went to the doorway to bring him the

towel, Williams was no longer wearing any clothes and was masturbating. M.D.

told Williams he was “gross” and that she was going to call the police, turned around,

and left the area.

      M.D. went downstairs, told her manager, Gina Poonawalla, what had

happened. Poonawalla observed that M.D. was distraught and upset and advised her

to call the police. M.D. telephoned the police. Meanwhile, Williams, who was now

clothed, followed M.D. downstairs to where she was with her manager and said,

“I’m sorry, I’m sorry.”

      In response to M.D.’s call, Officer Tony Nguyen of the Richardson Police

Department went to the Econo Lodge. After speaking with M.D., he went to room

211, but when he knocked on the door there was no response. However, after

hearing a loud noise in the room, he knocked again and identified that he was with

the police. Williams opened the door, and Officer Nguyen observed that he was

agitated and defensive. Williams denied the allegations.

      Officer Nguyen went back to the front desk and asked the manager what area

the security camera covered. The manager stated that it only covered the hallway.

                                         –2–
Officer Nguyen also observed the monitors showing the live footage of the security

cameras and determined the security camera would not have captured anything

related to the alleged offense. The police did not obtain the video footage.

      Williams was charged by information with the offense of indecent exposure.

A jury trial was held and Williams was found guilty. The trial court assessed his

punishment at 90 days of confinement.

                   II. SUFFICIENCY OF THE EVIDENCE

      In his sole issue on appeal, Williams argues the evidence is insufficient to

support his conviction for indecent exposure because it does not establish the

element requiring that he acted with the intent to arouse or gratify his sexual desire

or that of others. He contends the evidence was so inconsistent and confusing that a

jury was unable to infer intent from his actions, and therefore, it engaged in

impermissible speculation when determining his intent. Specifically, Williams

maintains that M.D.’s testimony amounted to “pure speculation” because she saw

him briefly, turned away quickly, and was unable to recall whether he had an

erection or describe the masturbation she observed. Also, he argues M.D. saw him

in the privacy of his hotel room and he “may [have been] having a difficult morning

and just wanted a towel and been unaware of what, if anything, he was doing.”

Further, he claims the testimony relating to what the security video would have

depicted was inconsistent and the police did not obtain the video, which was “not

preserved.” The State responds that Williams knew M.D. was in the hallway, he

                                         –3–
called her to him while he was naked and masturbated with his penis in his hand in

front of M.D., and he later apologized to her. Also, the State argues that the law

relating to indecent exposure does not require that the offense occur in a public place,

and the act of masturbation is meant to arouse or gratify sexual desires.

                                A. Standard of Review

      Under the Due Process Clause, a criminal conviction must be based on legally

sufficient evidence. Harrell v. State, 620 S.W.3d 910, 913 (Tex. Crim. App. 2021).

When reviewing the sufficiency of the evidence, an appellate court considers all of

the evidence in the light most favorable to the verdict to determine whether the jury

was rationally justified in finding guilt beyond a reasonable doubt. See Jackson v.

Virginia, 443 U.S. 307, 318–19 (1979); Harrell, 620 S.W.3d at 913–14. Further, an

appellate court is required to defer to the jury’s credibility and weight determinations

because the jury is the sole judge of the witnesses’ credibility and the weight

assigned to their testimony. See Jackson, 443 U.S. at 319, 326; Harrell, 620 S.W.3d

at 914. An appellate court will consider all evidence when reviewing the sufficiency

of the evidence, whether direct or circumstantial, properly or improperly admitted,

or submitted by the prosecution or defense. Jenkins v. State, 493 S.W.3d 583, 599

(Tex. Crim. App. 2016).

                                  B. Applicable Law

      A person commits the offense of indecent exposure if he exposes any part of

his genitals with intent to arouse or gratify the desire of any person, and he is reckless

                                          –4–
about whether another is present who will be offended or alarmed by his act. TEX.

PENAL CODE ANN. § 21.08(a); Romano v. State, 610 S.W.3d 30, 34–35 (Tex. Crim.

App. 2020). A person acts “recklessly” when he is (1) subjectively aware of a

substantial and unjustifiable risk that specific circumstances existed and (2)

consciously disregards that risk. PENAL § 6.03(c); Romano, 610 S.W.3d at 35. The

risk must be of such a nature and degree that it constitutes a gross deviation from the

standard of care that an ordinary person would exercise under all the circumstances

as viewed from the actor’s standpoint. PENAL § 6.03(c); Romano, 610 S.W.3d at 35.

      The State is required to prove the defendant’s genitals were exposed, not that

the victim actually saw his genitals. Nix v. State, No. 05-12-00095-CR, 2014 WL

3828207, at *3 (Tex. App.—Dallas Aug. 5, 2014, pet. ref’d) (mem. op., not

designated for publication). Evidence that the defendant was naked from the waist

down is sufficient to illustrate exposure. Id.

      The statute does not require the accused to intend that his exposure to the other

party result in his sexual gratification; it merely requires that he actually expose

himself while intending to arouse or gratify his or another’s sexual desire. Malcolm

v. State, No. 05-17-01488-CR, 2019 WL 2521717, at *4 (Tex. App.—Dallas June

19, 2019, pet. ref’d) (mem. op., not designated for publication). The offense is based

on the defendant’s actions and mental state, not the other person’s comprehension.

Nix, 2014 WL 3828207, at *3. Further, § 21.08 makes no distinction in the mens



                                         –5–
rea required for public versus non-public indecent exposures. Compare § 21.08

(indecent exposure) with § 21.07 (public lewdness).

      By its nature, a culpable mental state must generally be inferred from the

circumstances. Romano, 610 S.W.3d at 35. A court cannot read a defendant’s mind,

and absent a confession, it must infer his mental state from his acts, words, and

conduct. Id.

                      C. Application of the Law to the Facts

      On appeal, the only element at issue is whether Williams exposed any part of

his genitals with intent to arouse or gratify the desire of any person. M.D. testified

that while she was in the hallway, Williams called out to her and requested a towel.

When she brought a towel to Williams’s room, he was not wearing any clothes and

was masturbating. She also stated that Williams followed her downstairs, now

clothed, to where she was with her manager and said, “I’m sorry, I’m sorry.”

Poonawalla testified that M.D. came downstairs distraught and upset, and she

advised M.D. to call the police. From this evidence a rational jury could have found

Williams exposed any part of his genitals with intent to arouse or gratify the desire

of any person.

      Although Williams contends that M.D. could not state whether he was erect,

the statute does not require the he intended his exposure to result in his sexual

gratification, it merely requires that he actually expose himself while intending to

arouse or gratify his or another’s sexual desire. See Malcolm, 2019 WL 2521717, at

                                         –6–
*4. In addition, the State was required to prove only that Williams’s genitals were

exposed, not that M.D. actually saw his genitals. See Nix, 2014 WL 3828207, at *3.

      Further, Williams maintains that he was in the privacy of his hotel room when

the alleged events occurred because he did not exit his room or go into the hallway.

However, the indecent exposure statute does not distinguish between public versus

non-public exposures. Compare § 21.08 (indecent exposure) with § 21.07 (public

lewdness).

      To the extent that Williams challenges the sufficiency of the evidence on the

basis of a conflict of evidence, it is actually an attack on the credibility and weight

assigned to the evidence by the jury. We are required to defer to the jury’s credibility

and weight determinations. See Jackson, 443 U.S. at 319, 326; Harrell, 620 S.W.3d

at 914.

      After reviewing the evidence, we conclude that a rational jury could have

found the elements of the offense beyond a reasonable doubt. Accordingly, we

conclude the evidence is sufficient to support Williams’s conviction for indecent

exposure.

      Issue one is decided against Williams.




                                          –7–
                              III. CONCLUSION

      The evidence is sufficient to support Williams’s conviction.

      The trial court’s judgment is affirmed.




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47

220130F.U05




                                        –8–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

TERRANCE DARRELL                            On Appeal from the County Court at
WILLIAMS, Appellant                         Law No. 1, Collin County, Texas
                                            Trial Court Cause No. 001-86191-
No. 05-22-00130-CR         V.               2020.
                                            Opinion delivered by Chief Justice
THE STATE OF TEXAS, Appellee                Burns. Justices Nowell and Smith
                                            participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered October 25, 2022




                                      –9–